Title: To James Madison from William C. C. Claiborne, 16 September 1804 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


16 September 1804, New Orleans. “Enclosed is a copy of a circular Letter I have addressed to the several civil commandants in Lower Louisiana.
“I am not certain, but the Act of Congress does, on the first of October, virtually withdraw all Judicial Powers from the Authorities now existing in this Province; But in order to prevent those Scenes of anarchy and confusion which might arise in the different Districts, if a Person took upon himself to preserve the public peace until the Legislative Council shall have made provision, I thought it a wise & prudent step to advise the commandants to continue in the exercise of their present functions.
“The Malignant Fever in this City does not seem to abate. My private Secretary Mr. Briggs died on yesterday; he was an amiable young Man, & his Talents & Industry greatly recommended him to my confidence.”
